                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION

ANGELA FELTON and ARTHUR FELTON,                       )
                                                       )
                               Plaintiffs,             )
                                                       )         JUDGMENT IN A
                                                       )         CIVIL CASE
v.                                                     )         CASE NO. 2:20-CV-14-D
                                                       )
ALBEMARLE REGIONAL HEALTH                              )
SERVICES, JOSH H. STEIN, AUGUSTUS B.                   )
ELKINS, and DONALD W. OVERBY,                          )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendant's motion to
dismiss [D.E. 26]. See [D.E. 27] 2-7. The court GRANTS THE State defendants' motion to
dismiss [D.E. 15]. See [D.E. 16] 4-19. Plaintiffs' complaint is DISMISSED WITHOUT
PREJUDICE.



This Judgment Filed and Entered on May 6, 2020, and Copies To:
Angela Felton                                          (via CM/ECF electronic notification)
Arthur Felton                                          (Sent to 931 Halls Creek Road Elizabeth City, NC
                                                       27909 via US Mail)
James R. Morgan, Jr.                                   (via CM/ECF electronic notification)
Joseph Finarelli                                       (via CM/ECF electronic notification)




DATE:                                                  PETER A. MOORE, JR., CLERK
May 6, 2020                                            (By) /s/ Nicole Sellers
                                                                 Deputy Clerk




              Case 2:20-cv-00014-D Document 35 Filed 05/06/20 Page 1 of 1
